                            UNITED STATES DISTRICT COURT - WESTERN DISTRICT OF MICHIGAN
                                                       CRIMINAL MINUTE SHEET
USA v.       Amy Jo-Manshum John                                                         Mag. Judge: Ray Kent

    CASE NUMBER                      DATE                  TIME (begin/end)             PLACE                  INTERPRETER


 1:20-cr-00031-PLM                May 5, 2020              11:19 - 11:53 a.m.         Grand Rapids


APPEARANCES:
Government:                                               Defendant:                                     Counsel Designation:
Clay M. West                                              James Stevenson Fisher                         FPD Appointment


          OFFENSE LEVEL                                 CHARGING DOCUMENT/COUNTS                           CHARGING DOCUMENT
                                                                                                         Read
Felony                                      Indictment, Counts 1-2                                       Reading Waived

             TYPE OF HEARING                                       DOCUMENTS                              CHANGE OF PLEA

    First Appearance                                   Defendant's Rights                       Guilty Plea to Count(s) 1
    Arraignment:                                       Waiver of                                of the Indictment
         mute              nolo contendre          ✔   Consent to Mag. Judge for Plea
                           guilty                                                               Count(s) to be dismissed at sentencing:
         not guilty
                                                       Other:                                   2
    Initial Pretrial Conference
                                                                                                Presentence Report:
    Detention         (waived    )                                                                   ✔ Ordered      Waived
    Preliminary    (waived       )                 Court to Issue:                                   Plea Accepted by the Court
    Rule 5 Proceeding                              ✔ Report & Recommendation
                                                                                                     No Written Plea Agreement
    Revocation/SRV/PV                                 Order of Detention
                                                      Order to file IPTC Statements
    Bond Violation                                                                                    EXPEDITED RESOLUTION
                                                      Bindover Order
✔   Change of Plea                                    Order Appointing Counsel                       Case appears appropriate for
    Sentencing                                        Other:                                         expedited resolution
    Other:

                   ADDITIONAL INFORMATION                                                           SENTENCING
Defense counsel withdrew its motion to withdraw as attorney (ECF            Imprisonment:
No. 20) on the record.                                                      Probation:
                                                                            Supervised Release:
                                                                            Fine: $
                                                                            Restitution: $
                                                                            Special Assessment: $
                                                                            Plea Agreement Accepted:             Yes    No
                                                                            Defendant informed of right to appeal:         Yes      No
                                                                            Counsel informed of obligation to file appeal:  Yes     No


                  CUSTODY/RELEASE STATUS                                                 BOND AMOUNT AND TYPE

Continued on Bond                                                      $

CASE TO BE:           Referred to District Judge                       TYPE OF HEARING: Sentencing

Reporter/Recorder:          Digitally Recorded                         Courtroom Deputy:             S. Carpenter
